          Case 1:19-cv-08359-VEC Document 47 Filed 07/20/20 Page 1 of 19
                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
                                                                   DOC #:
UNITED STATES DISTRICT COURT                                       DATE FILED: 7/20/2020
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 RELEVENT SPORTS, LLC,                                          :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :   19-CV-8359 (VEC)
                                                                :
                                                                : OPINION AND ORDER
 UNITED STATES SOCCER FEDERATION,                               :
 INC.,                                                          :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

       This action stems from Plaintiff’s desire to promote Official Season International Soccer

Game Events (“Official Games”) in the United States. Plaintiff alleges that its attempts to

promote these Official Games have been thwarted by Defendant’s refusal to sanction them.

Specifically, Plaintiff alleges that Defendant has entered into an agreement with the Fédération

Internationale de Football Association (“FIFA”) and other regional confederations and national

associations to refuse to sanction Official Games in the United States and to boycott professional

leagues, clubs, and players that participate in unsanctioned Official Games. Defendant moves to

compel arbitration or in the alternative to dismiss the complaint. Dkt. 32. For the following

reasons, Defendant’s motion is GRANTED in part and DENIED in part.

                                        BACKGROUND

       The Fédération Internationale de Football Association (“FIFA”) is the international

federation and world governing body of soccer. Compl., Dkt. 31 ¶ 27. It administers soccer

worldwide through its statutes, regulations, and directives. Id. Beneath FIFA organizationally

are six regional confederations that oversee soccer at the continental level and assist FIFA in

carrying out its regulations. Id. ¶ 29. The Confederation of North, Central and Caribbean
         Case 1:19-cv-08359-VEC Document 47 Filed 07/20/20 Page 2 of 19




Association Football (“CONCACAF”) is the regional confederation governing North American

soccer. Id. ¶ 30. Beneath the six regional confederations are over two hundred national

associations, each of which is authorized to represent FIFA as the governing body for soccer at

the national level. Id. ¶¶ 29-31. The United States Soccer Federation (“USSF”) is the FIFA-

recognized national association for administering and overseeing soccer in the United States. Id.

¶ 31. USSF is a member of CONCACAF. Id. ¶ 30. Pursuant to the authority granted to the

United States Olympic Committee by the Ted Stevens Olympic and Amateur Sports Act, 36

U.S.C. § 220501 et seq. (1998), USSF is also the recognized national governing body for soccer

in the United States. Id. ¶ 22.

       As FIFA’s recognized national association for soccer in the United States, USSF has the

authority to sanction, on behalf of FIFA, “Official Season International Soccer Game Events”

(“Official Games”) and “Friendly Games” held in the United States. Id. ¶¶ 31, 33. Official

Games are soccer matches that count towards the competing clubs’ official league or tournament

records; they can be between foreign countries’ men’s national teams, foreign professional men’s

soccer clubs, or foreign professional men’s soccer clubs and U.S. professional men’s soccer

clubs. Id. ¶¶ 3-4. By contrast, friendly matches are not part of an official regular season league

schedule or an official tournament; in other words, they do not count towards a club’s official

record. Id.

       It is a violation of FIFA statutes for a soccer club to play in the United States without

USSF’s sanction; USSF has agreed to notify FIFA of any international game that is played in the

United States without its sanction. Id. ¶ 33. In addition to obtaining a sanction from USSF,

third-party promoters, such as Plaintiff, seeking to organize a game must also obtain approval

from (i) each team’s national association(s); (ii) each team’s regional confederation(s); and (iii)

the host country’s regional confederation. Buterman Decl., Dkt. 34 Ex. 2, Art. 72 § 2; Ex. 4, Art.

                                                 2
          Case 1:19-cv-08359-VEC Document 47 Filed 07/20/20 Page 3 of 19




6 § 2, Art. 8 § 2; see Compl. ¶ 59. FIFA’s approval is also required for certain types of games. 1

Any player who competes in an unsanctioned game risks being deemed ineligible to participate

in FIFA-sanctioned competitions, including the FIFA World Cup. Compl. ¶ 60.

        Promoters such as Plaintiff may only seek a sanction or organize a game through a FIFA-

licensed match agent. Id. ¶ 117; Def. Mem. of Law, Dkt. 33 at 6. The match agent must be a

natural person and agree to FIFA’s Match Agents Regulations. Buterman Decl., Ex. 3, Arts. 1-3,

6. Plaintiff’s match agent is Charlie Stillitano (“Stillitano”). Def. Mem. of Law, Dkt. 33 at 2; Pl.

Opp., Dkt. 35 at 9, 13. Through Stillitano, Plaintiff has organized and promoted numerous

friendly games in the United States. 2 See id; Compl. ¶¶ 14-15.

             The FIFA Directive

        In 2018, Plaintiff announced that it intended to host an Official Game in Miami between

two La Liga teams, FC Barcelona and Girona. Compl. ¶¶ 18, 85. In response, FIFA’s President,

Gianni Infantino, expressed doubt whether FIFA would permit an Official Game to occur outside

the teams’ home territory. Id. ¶ 85. As a result, the Spanish national association (“RFEF”),

CONCACAF, and USSF sought guidance from FIFA on whether the game could occur in the

United States, rather than in Spain. Id. ¶ 86. In October 2018, the FIFA Council issued a

directive prohibiting the staging of official season games outside of the participant league’s




1
          Tier 1 International matches, defined as matches in which “both of the teams are the ‘A’ representative
teams of the members concerned, or an International Match involving a Scratch Team,” must also be authorized by
FIFA. Buterman Decl., Ex. 4, Art. 7. No international match or competition “shall take place without the prior
permission of FIFA, the confederations and/or the member associations in accordance with the Regulations
Governing International Matches.” Id., Ex. 2, Art. 71. Moreover, “notwithstanding the authorization competences
as set forth in the Regulations Governing International Matches, FIFA may take the final decision on the
authorization of any international match or competition.” Id.
2
          For example, Plaintiff promotes the annual International Champions Cup, a series of “friendly”
international soccer game events. Compl. ¶ 14. Plaintiff also organized and promoted a friendly game between Real
Madrid and Manchester United in the United States in 2014. Id. ¶ 15.


                                                        3
          Case 1:19-cv-08359-VEC Document 47 Filed 07/20/20 Page 4 of 19




home country (the “FIFA Directive”). 3 Id. ¶¶ 8, 84, 86, 100. The directive is consistent with

FIFA’s statutes that require Official Games to take place in the league’s home territory absent

“exceptional circumstances.” 4 See Buterman Decl. Ex. 2, Art. 73. In order to maintain their

status in FIFA, all confederations, national associations, leagues, clubs, and players must comply

with FIFA directives; failure to do so may result in expulsion or discipline. Compl. ¶¶ 32, 60,

100; Buterman Decl. Ex. 2, Art. 14. Accordingly, following the announcement of the FIFA

Directive, FC Barcelona withdrew its commitment to participate in the match Plaintiff proposed

to sponsor in Miami. 5 Compl. ¶ 93; Def. Mem. of Law, Dkt. 33 at 21 n.25.

        In March 2019, Plaintiff, through its match agent Mr. Stillitano, submitted a sanctioning

application to USSF, seeking approval to host an Official Game between two Ecuadorian clubs

in Miami. Compl. ¶¶ 95-96. Prior to submitting the application to USSF, Plaintiff obtained

approval from Ecuador’s governing regional confederation, the Ecuadorian national association,

and the participating teams’ league. Id. ¶ 96. In April 2019, USSF denied Plaintiff’s application,

explaining that sanctioning the match would violate the FIFA directive prohibiting the staging of

Official Games outside the clubs’ home territory. Id. ¶ 99.


3
         The FIFA Council is comprised of the FIFA President, the Presidents of each Regional Confederation and
additional members elected by and from the National Associations. Compl. ¶ 32. The Council is “responsible for
issuing regulations for organizing international matches and competitions.” Buterman Decl. Ex. 2, Art. 71(1). The
FIFA directive reads: “Consistent with the opinion expressed by the Football Stakeholders Committee, the [FIFA]
Council emphasized the sporting principle that official league matches must be played within the territory of the
respective member association.” Compl. ¶ 86.
4
         The FIFA statute reads: “Associations, leagues or clubs that are affiliated to a member association may
only join another member association or take part in competitions on that member association’s territory under
exceptional circumstances. In each case, authorisation must be given by both member associations, the respective
confederation(s) and by FIFA.” Buterman Decl. Ex. 2, Art. 73.
5
         RFEF, the Spanish National Association, was vocal in its opposition to Plaintiff’s proposal to host the
Barcelona-Girona game in Miami. See Atletico Madrid v. Villareal: La Liga submits request to hold fixture in
Miami, BBC (Oct. 18, 2019), https://www.bbc.com/sport/football/50085162 (noting that “RFEF and the players’
union (AFE) were both vocal in objecting” to moving the Barcelona-Girona game to Miami); Report: Atletico
Madrid and Villarreal Set For Game In United States, BEIN Sports (Oct. 16, 2019),
https://www.beinsports.com/us/laliga/video/atletico-madrid-villarreal-laliga-match-miami/1321379 (noting that the
Barcelona-Girona match “fell apart due to push back from players, RFEF, FIFA and others.”).


                                                        4
         Case 1:19-cv-08359-VEC Document 47 Filed 07/20/20 Page 5 of 19




        Plaintiff alleges that USSF’s denial of its sanctioning application reflects an

anticompetitive agreement with FIFA to limit the output of Official Games in the United States

by refusing to sanction Official Games outside of the teams’ home territory. See id. ¶¶ 124-33.

Plaintiff further claims that USSF entered into an anticompetitive agreement with FIFA and

“horizontally competing” regional confederations and national associations to boycott

professional leagues, clubs, and players that participate in Official Games without a USSF

sanction. Id; Pl. Opp., Dkt. 35 at 1, 39. Finally, Plaintiff alleges that USSF unlawfully exercises

its sanctioning authority to enhance the competitive market position of USSF’s economic

partner, Soccer United Marketing (“SUM”). Compl. ¶ 127. Plaintiff asserts a separate tort

claim, alleging that USSF interfered with its existing and prospective business relationships. Id.

¶¶ 134-147.

        USSF moves to compel arbitration, or in the alternative, to dismiss Plaintiff’s complaint,

arguing that Plaintiff’s claims are barred by the parties’ prior covenant not to sue, that FIFA is an

indispensable party, and that Plaintiff has failed to state an antitrust claim. See Dkt. 33.

                                           DISCUSSION

   I.      Defendant’s Motion to Compel Arbitration

        USSF argues, in the first instance, that this action is subject to mandatory arbitration.

Def. Mem. of Law, Dkt. 33 at 11-15. Specifically, USSF claims that Plaintiff is bound by the

terms of the FIFA Match Agent Regulations, which require that any “dispute between a match

agent and a national association” be submitted to the “FIFA Players’ Status Committee for

consideration and resolution.” Buterman Decl., Ex. 3, Art. 22. Plaintiff argues, inter alia, that it

is not bound by the Arbitration Agreement and that, even if it were, FIFA’s arbitral body lacks

jurisdiction to rule on its claims. Pl. Opp., Dkt. 35 at 9-13. Although the Court finds that

Plaintiff is bound by the Arbitration Agreement, it agrees that FIFA lacks jurisdiction to decide

                                                  5
         Case 1:19-cv-08359-VEC Document 47 Filed 07/20/20 Page 6 of 19




Plaintiff’s antitrust claim. Plaintiff’s tortious interference claim, however, is subject to

mandatory arbitration. Accordingly, Defendant’s motion to compel arbitration is granted in part

and denied in part.

       A. Legal Framework

       Section 2 of the Federal Arbitration Act provides that a written agreement to arbitrate

“shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity

for the revocation of any contract.” 9 U.S.C. § 2. Section 2 manifests “a liberal federal policy

favoring arbitration agreements.” Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460

U.S. 1, 24 (1983). Any “doubts concerning the scope of arbitrable issues should be resolved in

favor of arbitration.” Id. at 24-25.

       B. Plaintiff is Bound By the Arbitration Agreement

       Plaintiff does not dispute that Mr. Stillitano agreed to the terms of the FIFA Match

Agents Regulations; instead Plaintiff argues that it is not bound by the arbitration clause because

it itself is not a party to the Agreement. Pl. Opp., Dkt. 35 at 13. The Court disagrees. As noted

supra, promoters, such as Plaintiff, can only seek sanctions and organize matches through a

FIFA-licensed match agent. Buterman Decl. Ex. 3, Art. 2. In other words, Plaintiff can only act

through Mr. Stillitano; all of its sanctioning applications to USSF have been and must be

submitted through him. See Compl. ¶ 95; Def. Mem. of Law at 11. Accordingly, under ordinary

principles of agency law, Stillitano functions as Plaintiff’s agent and binds Plaintiff to the

agreements that he enters into on its behalf. Katsoris v. WME IMG, LLC, 237 F. Supp. 3d 92,

107 (S.D.N.Y. 2017) (explaining that it is “clear that a nonsignatory party may be bound to an

arbitration agreement if so dictated by the ‘ordinary principles of contract and agency.’”)

(citation omitted). Plaintiff’s claim that it only “indirectly benefits” from Stillitano’s position as




                                                  6
         Case 1:19-cv-08359-VEC Document 47 Filed 07/20/20 Page 7 of 19




its match agent is unpersuasive; Plaintiff can only stage matches, and reap the resulting financial

rewards, through Stillitano. As such, it directly benefits from the relationship.

       Indeed, this precise issue was analyzed and decided in ChampionsWorld, LLC v. U.S.

Soccer Fed’n, Inc., 487 F. Supp. 2d 980, 987 (N.D. Ill. 2007). ChampionsWorld involved a

dispute between now-defunct promoter, ChampionsWorld, and USSF. Mr. Stillitano served as

ChampionsWorld’s FIFA-licensed Match Agent. The court concluded that because

ChampionsWorld acted “as a principal of Stillitano’s,” and “directly benefited” from the

relationship, it could not “disclaim the match agent license application [signed by Stillitano] in

order to avoid its arbitration provision.” ChampionsWorld, 487 F. Supp. 2d at 987;

ChampionsWorld, LLC v. U.S. Soccer Fed’n, Inc., 890 F. Supp. 2d 912, 922 (N.D. Ill. 2012)

(reiterating that “ChampionsWorld became bound [to the match agent regulations and its

arbitration clause] when Stillitano applied to become a FIFA-licensed match agent”).

       C. FIFA Lacks Jurisdiction to Arbitrate Plaintiff’s Antitrust Law Claim

       Plaintiff argues in the alternative that FIFA lacks jurisdiction to arbitrate its antitrust law

claim. Pl. Opp., Dkt. 35 at 9-10. On this point, the Court agrees. The ChampionsWorld

procedural history is informative. After the ChampionsWorld court initially compelled the case,

which included antitrust claims, to arbitration pursuant to the Match Agent Regulations, FIFA’s

legal director clarified “for the first time” that the organization was “not in a position to intervene

in the [] matter” because Plaintiff’s “antitrust claims were not within the categories of disputes

that its regulations allowed its deciding bodies to hear.” ChampionsWorld, LLC v. U.S. Soccer

Fed’n, Inc., 06-CV-5724, 2008 WL 4861522, at *1 (N.D. Ill. Nov. 7, 2008). Rather, FIFA’s

arbitration tribunal could only hear claims that fell “within the scope of application of its own




                                                  7
          Case 1:19-cv-08359-VEC Document 47 Filed 07/20/20 Page 8 of 19




statutes and regulations.” Kessler Decl., Dkt. 36 Ex. G; ChampionsWorld, 890 F. Supp. 2d at

922. 6

         Here, Plaintiff’s complaint alleges violations of U.S. antitrust law. It is clear, based on

the ChampionsWorld procedural history and the “correspondence from FIFA” after the

ChampionsWorld court initially compelled the antitrust claim to arbitration, namely its statement

that “antitrust claims were not within the categories of disputes that its regulations allowed its

deciding bodies to hear,” that FIFA’s arbitration tribunal “will not entertain the antitrust” issue

presented in this case. ChampionsWorld, 2008 WL 4861522, at *3; see 890 F. Supp. 2d at 922.

Accordingly, Defendant’s motion to compel arbitration as to Plaintiff’s antitrust claim is denied.

See In re Salomon Inc. S’holders’ Derivative Litig. 68 F.3d 554, 559-60 (2d Cir. 1995) (refusing

to compel arbitration when the parties had agreed to arbitrate disputes only before the NYSE,

and the NYSE refused to arbitrate the particular dispute in question); De Malmanche v. Glenrock

Asset Mgmt. Assocs., L.P., No. 07-CV-10940, 2010 WL 2541495, at *4 (S.D.N.Y. June 22,

2010) (explaining that where an arbiter was “without the ability to assist” the parties because the

claims “did not fall within the scope of work” of the agreement, the plaintiff was “free to pursue

her claims in [federal] court.”); Singleton v. Grade A Mkt., Inc., 607 F. Supp. 2d 333, 339 (D.

Conn. 2009) (“Numerous Courts, including the Second Circuit, have refused to compel




6
          Following the legal director’s comments, the parties returned to the district court and ChampionsWorld
moved to lift the previously imposed stay pending arbitration. ChampionsWorld, 2008 WL 4861522, at *2 (N.D. Ill.
Nov. 7, 2008). The court explained that while it was apparent that the FIFA arbitration tribunal would not “entertain
the antitrust … issues,” it was still unclear whether it would arbitrate any of the other issues presented. Id. at *3.
Ultimately, USSF reformulated the remaining claims and presented its own case for arbitration; USSF did not
request that the arbitral tribunal adjudicate plaintiff’s antitrust claim. See ChampionsWorld, 276 F.R.D. 577, 584
(N.D. Ill. 2011). The district court ultimately ruled on the merits of the antitrust claim. ChampionsWorld, LLC v.
U.S. Soccer Fed’n, Inc., 890 F. Supp. 2d 912, 951 (N.D. Ill. 2012).


                                                          8
           Case 1:19-cv-08359-VEC Document 47 Filed 07/20/20 Page 9 of 19




arbitration where the arbitral forum upon which the parties agreed is unavailable to arbitrate the

dispute.”). 7

         D. Plaintiff’s Tort Claim Is Subject to Arbitration

         Plaintiff’s tortious interference claim alleges that Defendant “ignored, delayed, and/or

ultimately rejected all of Relevent’s attempts to obtain a USSF sanction,” thereby interfering

with its preexisting business relationships. Compl. ¶¶ 138-39. This claim does not implicate

U.S. antitrust law; it plainly constitutes a dispute between a match agent and a national

association and is therefore subject to mandatory arbitration under the Arbitration Agreement.

See Moses H. Cone Mem’l Hosp., 460 U.S. at 24 (explaining that any “doubts concerning the

scope of arbitrable issues should be resolved in favor of arbitration”). Accordingly, Defendant’s

motion to compel arbitration is granted as to Plaintiff’s tort claim. 8




7
          Defendant relies on the ChampionsWorld court’s initial decision compelling ChampionsWorld’s claims to
arbitration to argue that Relevent’s antitrust claim should similarly be sent to arbitration in the first instance. See
ChampionsWorld, 487 F. Supp. 2d 980, 991 (N.D. Ill. 2007). This argument ignores ChampionsWorld’s subsequent
procedural history. Specifically, later decisions in ChampionsWorld explain that the initial decision to compel the
antitrust claim to arbitration was made before the FIFA tribunal “stated for the first time that Plaintiff’s … antitrust
claims were not within the categories of disputes that its regulations allowed its deciding bodies to hear.”
ChampionsWorld, 2008 WL 4861522, at *1 (N.D. Ill. Nov. 7, 2008). Thus, compelling the antitrust claim in the
instant case to arbitration, knowing full well that FIFA’s arbitral body has no jurisdiction to decide it, would be
futile and inefficient. See In re Salomon Inc. S’holders’ Derivative Litig. 68 F.3d at 554; De Malmanche, 2010 WL
2541495, at *4.
8
          The Court notes that arbitration of Plaintiff’s tortious interference claim may present additional difficulties.
Based on the ChampionsWorld procedural history, it is likely that USSF will need to substitute Stillitano as the
opposing party and present its own case for arbitration so that the claim is limited to interpreting FIFA’s own
statutes and regulations. See ChampionsWorld, 276 F.R.D. at 584; ChampionsWorld, 890 F. Supp. 2d at 922.
Nevertheless, given the plain language of the Agreement and the fact that, unlike the antitrust claim, Plaintiff’s tort
claim appears to only require interpretation of FIFA’s statutes rather than U.S. antitrust law, the claim is compelled
to arbitration in the first instance.


                                                            9
          Case 1:19-cv-08359-VEC Document 47 Filed 07/20/20 Page 10 of 19




    II.       Defendant’s Motion to Dismiss for Failure to State a Claim 9

          To survive a motion to dismiss for failure to state a claim upon which relief can be

granted, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). On a motion to dismiss, the Court may

consider any “written instrument attached to [the Complaint] as an exhibit or any statements or

documents incorporated in it by reference” as well as materials “integral to plaintiffs’ claims.”

Int’l Audiotext Network, Inc. v. Am. Tel. & Tel. Co., 62 F.3d 69, 72 (2d Cir. 1995).

          A. Legal Framework

          Section 1 of the Sherman Act prohibits any “contract, combination in the form of trust or

otherwise, or conspiracy, in restraint of trade or commerce.” 15 U.S.C. § 1; United States v.

Apple, Inc., 791 F.3d 290, 314 (2d Cir. 2015). In order to plead a violation of Section 1, a

plaintiff must first allege “direct or circumstantial evidence that reasonably tends to prove that

the [defendant] and others had a conscious commitment to a common scheme designed to

achieve an unlawful objective.” Anderson News, L.L.C. v. Am. Media, Inc., 680 F.3d 162, 184

(2d Cir. 2012) (quoting Monsanto Co. v. Spray-Rite Serv. Corp, 465 U.S. 752, 764 (1984)

(emphasis omitted)). In other words, an antitrust plaintiff must allege an agreement; a “unity of

purpose or a common design and understanding, or a meeting of minds in an unlawful

arrangement.” Am. Tobacco Co. v. United States, 328 U.S. 781, 809-10, (1946); Starr v. Sony

BMG Music Entm’t, 592 F.3d 314, 321 (2d Cir. 2010) (explaining that because section 1 of the

Sherman Act does not prohibit all restraints of trade, but rather only agreements to restrain trade,


9
         Defendant also moves to dismiss on the grounds that Plaintiff’s claims are barred by the parties’ prior
covenant not to sue and that FIFA is an indispensable party. Def. Mem. of Law, Dkt. 33 at 15-24. Because the
Court finds that Plaintiff fails to state an antitrust claim, the Court need not reach these other arguments. As will be
discussed briefly infra, however, even if Plaintiff had stated a claim, its claim for injunctive relief would be subject
to dismissal under Federal Rule of Civil Procedure 19.


                                                           10
        Case 1:19-cv-08359-VEC Document 47 Filed 07/20/20 Page 11 of 19




the “crucial question in a Section 1 case is [] whether the challenged conduct stem[s] from

independent decision or from an agreement, tacit or express.”) (internal quotation marks

omitted). Independent action by one party is not proscribed; there is a “basic distinction between

concerted and independent action,” and a party “generally has a right to deal, or refuse to deal,

with whomever it likes, as long as it does so independently.” Monsanto, 465 U.S. at 760-61.

Moreover, parallel conduct by itself is insufficient to prove the existence of a conspiracy because

such behavior could simply be the result of “coincidence, independent responses to common

stimuli, or mere interdependence unaided by an advance understanding among the

parties.” Twombly, 550 U.S. at 556 n.4 (internal quotation marks omitted). Indeed, parallel

conduct that “does not result from an agreement is not unlawful even if it is anticompetitive.”

Apple, 791 F.3d at 315.

       In the absence of direct evidence of an agreement, such as a “recorded phone call in

which two competitors agreed to fix prices,” a plaintiff must present circumstantial facts, known

as “plus factors,” to support an inference of a conspiratorial agreement. Mayor & City Council

of Balt. v. Citigroup, Inc., 709 F.3d 129, 136 (2d Cir. 2013). Regardless of whether the plaintiff

presents direct or circumstantial evidence, at “the pleading stage, a complaint claiming

conspiracy, to be plausible, must plead ‘enough factual matter (taken as true) to suggest that an

agreement was made,’ i.e., it must provide ‘some factual context suggesting [that the parties

reached an] agreement,’ not facts that would be ‘merely consistent’ with an agreement.”

Anderson News, 680 F.3d at 184 (quoting Twombly, 550 U.S. at 556, 549, 557) (alteration in

original). Mere “conclusory allegation[s] of [an] agreement at some unidentified point,” are

insufficient plausibly to allege a Sherman Act violation. Cenedella v. Metro. Museum of Art,

348 F. Supp. 3d 346, 355 (S.D.N.Y. 2018) (quoting Twombly at 557). Finally, a complaint may

be dismissed “where there is an obvious alternative explanation to the facts underlying the

                                                11
        Case 1:19-cv-08359-VEC Document 47 Filed 07/20/20 Page 12 of 19




alleged conspiracy among the defendants.” Id. at 358 (citing Abbott Labs. v. Adelphia Supply

USA, No. 15-CV-5826, 2017 WL 5992355, at *10 (E.D.N.Y. Aug. 10, 2017)).

       If an antitrust plaintiff sufficiently alleges an agreement, it must next allege that the

agreement “constituted an unreasonable restraint of trade,” either per se or under the rule of

reason. Anderson News, 899 F.3d at 97. Few restraints of trade are unreasonable per se; conduct

constituting a per se violation must be so “manifestly anticompetitive that it would almost

invariably tend to restrict competition and decrease output.” Cenedella, 348 F. Supp. 3d at 360

(citing Hertz Corp. v. City of New York, 1 F.3d 121, 130 (2d Cir. 1993)). As a result, the per se

rule is appropriate only “in the relatively narrow circumstance[s] where courts have sufficient

experience with the [alleged wrongful] activity to recognize that it is plainly anticompetitive and

lacks any redeeming virtue.” Hertz, 1 F.3d at 129; Caruso Mgmt. Co. v. Int’l Council of

Shopping Centers, 403 F. Supp. 3d 191, 201 (S.D.N.Y. 2019). Agreements among horizontal

competitors to set prices are per se illegal, while vertical agreements, or agreements between

parties at different levels of a market structure, are not. Apple, 791 F.3d at 313–14; see also

Leegin Creative Leather Prods., Inc. v. PSKS, Inc., 551 U.S. 877, 882 (2007).

       As a result of the “rigorous standard and [] presumption against applying the per se rule,”

courts apply the “rule of reason” in analyzing most alleged restraints of trade. Caruso Mgmt.

Co., 403 F. Supp. 3d at 201. At the motion to dismiss stage, the rule of reason inquiry requires

the plaintiff to “identify the relevant market affected by the challenged conduct and allege an

actual adverse effect on competition in the identified market.” Watkins v. Smith, No. 12-CV-

4635, 2012 WL 5868395, at *7 (S.D.N.Y. Nov. 19, 2012), aff’d, 561 F. App’x 46 (2d Cir. 2014).

       B. Plaintiff Fails to Allege a Vertical Agreement Between USSF and FIFA

       Plaintiff alleges that USSF entered an “anticompetitive agreement with FIFA to comply

with the FIFA Policy that prohibits the sanctioning of any Official Season International Soccer

                                                 12
         Case 1:19-cv-08359-VEC Document 47 Filed 07/20/20 Page 13 of 19




Game Event in the U.S.” Compl. ¶ 127. In support, Plaintiff points to Defendant’s statement

that it is “required to adhere” to FIFA’s policies as “direct evidence” of the alleged

anticompetitive vertical agreement. Id. ¶ 100; Pl. Opp., Dkt. 35 at 28. But Defendant’s admitted

compliance with the FIFA directive, without additional factual allegations, is insufficient to

constitute direct evidence of an unlawful agreement. 10 See Citigroup, Inc., 709 F.3d at 136

(explaining that direct evidence “would consist, for example, of a recorded phone call in which

two competitors agreed to fix prices at a certain level”); Starr, 592 F.3d at 325 (noting that

“allegations in a Sherman Act § 1 complaint based on direct evidence of agreement would likely

require references to ”specific time, place, or person involved in the alleged conspiracies”)

(quoting Twombly, 550 U.S. at 565 n. 10). Put differently, Plaintiff alleges no facts to support

the inference that, in adhering to the FIFA directive, USSF actually entered an agreement with

FIFA to restrict output. See Am. Tobacco, 328 U.S. at 809-10 (an antitrust plaintiff must allege a

“unity of purpose or a common design and understanding, or a meeting of minds in an unlawful

arrangement”); LaFlamme v. Societe Air France, 702 F. Supp. 2d 136, 147–48 (E.D.N.Y. 2010)

(dismissing plaintiffs’ section 1 claim because the complaint failed to “allege any specific facts

providing any basis to infer an actual unlawful agreement,” but rather relied on the “bald,

conclusory allegation that it ‘appears that defendants and others decided to adopt the terms of

[the] [r]esolution’”). Plaintiff’s repeated characterizations of Defendant’s unilateral decision to

comply with the FIFA directive as an anticompetitive agreement, see Compl. ¶¶ 10, 24, 127, are

conclusory. Twombly 550 U.S. at 557 (holding that mere “conclusory allegation[s] of [an]

agreement at some unidentified point,” are insufficient to allege plausibly a Sherman Act



10
         Plaintiff claims that, because it plausibly alleged a conspiracy “through direct evidence—including USSF’s
admissions and the rules and policies of FIFA and its affiliated members (including the FIFA Policy), it was not
required to plead parallel conduct and “plus factors” to infer such a conspiracy.” Pl. Opp., Dkt. 35 at 28.



                                                        13
         Case 1:19-cv-08359-VEC Document 47 Filed 07/20/20 Page 14 of 19




violation); In re Elevator Antitrust Litig., 502 F.3d 47, 51-52 (2d Cir. 2007); Cenedella, 348 F.

Supp. 3d at 358 (rejecting plaintiff’s attempts to “summarily assert[] several times that there is an

agreement” as “nothing more than conclusory allegations”).

        Although Defendant’s adherence to the FIFA policy may be “consistent” with a vertical

agreement, at the pleading stage, Plaintiff must plead facts “to suggest that an agreement was

made.” Anderson News, 680 F.3d at 184 (quoting Twombly, 550 U.S. at 556, 549, 557)

(emphasis added); Citigroup, Inc., 709 F. 3d at 136 (“A plaintiff’s job at the pleading stage, in

order to overcome a motion to dismiss, is to allege enough facts to support the inference that a

conspiracy actually existed.”). Here, the complaint’s reliance on USSF’s unilateral compliance

with FIFA’s directive to support an inference that an unlawful agreement was made falls short. 11

See id.; Monsanto, 465 U.S. at 761 (holding that a party “generally has a right to deal, or refuse

to deal, with whomever it likes, as long as it does so independently.”); United States v. Colgate

& Co., 250 U.S. 300, 307 (1919) (explaining that it is not concerted action for a party to

announce the terms under which it is willing to deal and to then act in accordance with that

unilateral announcement, even if the practical effect may be to achieve conformity of behavior);

Tarrant Serv. Agency, Inc. v. Am. Standard Inc., 12 F.3d 609, 617-18 (6th Cir. 1993) (affirming

the district court’s grant of summary judgment on plaintiff’s § 1 conspiracy claim on the grounds

that plaintiff produced no evidence of a conspiracy and noting that the contested “broker policy

was unilaterally implemented by [defendant]” and a third party’s “mere adherence to the []




11
          As noted, infra, Plaintiff may move for leave to amend its complaint. Because there are obvious rational
reasons why USSF would comply with the FIFA Directive without being part of an agreement to do so (most
notably its desire not to take action that could result in all U.S. men’s soccer players and teams being deemed
ineligible for World Cup play, see Compl. ¶¶ 32, 34), if Plaintiff chooses to amend its Complaint, it must plead
facts, beyond Defendant’s mere acquiescence to the FIFA Directive, from which the Court can infer that there is an
unlawful agreement between USSF and FIFA.


                                                        14
          Case 1:19-cv-08359-VEC Document 47 Filed 07/20/20 Page 15 of 19




policy [did] not illustrate the existence of a conspiracy.”) (citing Int’l Logistics Grp., Ltd. v.

Chrysler Corp., 884 F.2d 904, 907 (6th Cir. 1989)).

         In sum, Plaintiff has failed to allege an unlawful vertical agreement between USSF and

FIFA sufficient to support an antitrust violation. 12


12
         Even if Plaintiff had adequately alleged an agreement between USSF and FIFA, Plaintiff’s claim for
injunctive relief would be dismissed for failure to join an indispensable party. In deciding to dismiss a claim
pursuant to Federal Rule of Civil Procedure 19, the Court must: (i) determine whether the absent party is
“necessary” to the action under Rule 19(a) and (ii) assess whether joinder of the party is feasible, and if not, whether
the party is indispensable under Rule 19(b). Viacom Int’l, Inc. v. Kearney, 212 F.3d 721, 724 (2d Cir. 2000).

          FIFA is a necessary party under Rule 19(a)(1)(A); the Court cannot accord Plaintiff the relief it seeks, the
ability to promote and host Official Games in the United States, in FIFA’s absence. See Meyer v. Kalanick, No. 15-
CV-9796, 2016 WL 3509496, at *2 (S.D.N.Y. June 20, 2016). At the heart of Plaintiff’s claim is the FIFA directive
that prohibits the staging of Official Games outside the participant leagues’ home territory. Plaintiff acknowledges
that all FIFA-affiliated confederations, associations, leagues, clubs, and players “must comply with FIFA’s rules” or
face discipline. Compl. ¶¶ 34, 59, 60. Thus, even if the Court were to enjoin USSF from complying with the FIFA
directive and order it to sanction Plaintiff’s proposed matches, so long as the directive itself remains, Plaintiff will
have difficulty obtaining the other approvals it needs to host a match. See Def. Mem. of Law, Dkt. 33 at 21 n.25;
Kraebel v. N.Y.C. Dep’t of Hous. Pres. & Dev., No. 90-CV-4391, 1994 WL 132239 (S.D.N.Y. Apr. 14, 1994).

          Joinder of FIFA is infeasible for lack of personal jurisdiction. The complaint fails to allege sufficient facts
to establish FIFA’s contacts with the Southern District of New York. In the absence of such facts, the Court cannot
exercise personal jurisdiction over FIFA pursuant to the Clayton Act or the New York long arm statute. See In re
SSA Bonds Antitrust Litig., 420 F. Supp. 3d 219, 230 (S.D.N.Y. 2019); Dennis v. JPMorgan Chase & Co., 343 F.
Supp. 3d 122, 198–99 (S.D.N.Y. 2018). Nor does the complaint allege sufficient “overt acts in furtherance of the
conspiracy” taken by USSF in New York to impute to FIFA under the Schwab conspiracy theory. See Charles
Schwab Corp. v. Bank of Am. Corp., 883 F.3d 68, 87 (2d Cir. 2018); In re SSA Bonds Antitrust Litig., 420 F. Supp.
at 239 (holding that plaintiffs did not meet “their burden of establishing conspiracy jurisdiction” because they
“provide[d] no evidence as to any specific transactions that occurred in New York”). Finally, exercising personal
jurisdiction over FIFA would violate due process. Even adopting the national contacts approach, the complaint does
not adequately allege that the FIFA directive was expressly aimed at the United States. Walden v. Fiore, 571 U.S.
277, 289 (2014) (mere foreseeability of harm is insufficient to establish specific jurisdiction); U.S. Bank Nat’l Ass’n
v. Bank of Am. N.A., 916 F.3d 143, 151 (2d Cir. 2019) (explaining that it is insufficient “for a plaintiff to
show simply that a defendant’s actions caused an ‘effect’ in the forum state”; the plaintiff must show that the
defendant has “expressly aimed its conduct at the forum.”) (quoting Licci ex rel. Licci v. Leb. Can. Bank, SAL, 732
F.3d 161, 173 (2d Cir. 2013); Sonterra Cap. Master Fund Ltd. v. Credit Suisse Grp. AG, 277 F. Supp. 3d 521, 589-
90 (S.D.N.Y. 2017) (explaining that the mere knowledge that a directive would be “disseminated worldwide,
including into the United States, is not enough by itself to support specific personal jurisdiction because
foreseeability alone has never been a sufficient benchmark for personal jurisdiction under the Due Process Clause.”)
(internal quotation marks omitted).

         Lastly, FIFA is an indispensable party under Rule 19(b) because a judgment rendered in its absence would
be inadequate. As long as the FIFA directive remains, Plaintiff will likely be unable to obtain the requisite
approvals to promote an official game and players will remain under threat of discipline from FIFA if they
participate in such games. Plaintiff will likely be required to resort to “piecemeal litigation” to enjoin other
confederations, associations, leagues, teams, players, and even FIFA itself from adhering to the directive, which is
precisely what Rule 19 seeks to avoid. Kermanshah v. Kermanshah, No. 08-CV-409, 2010 WL 1904135, at *4
(S.D.N.Y. May 11, 2010); Freedom, N.Y. Inc. v. United States, No. 86-CV-1363, 1986 WL 6163, at *3 (S.D.N.Y.
May 27, 1986).


                                                           15
          Case 1:19-cv-08359-VEC Document 47 Filed 07/20/20 Page 16 of 19




         C. Plaintiff Fails to Allege a Horizontal Agreement Between USSF and “Others”

         Plaintiff also alleges a conspiracy among the “horizontally competing FIFA-affiliated

confederations, national associations, leagues, and teams” to adhere to and enforce the FIFA

directive and to boycott leagues, clubs, and players that participate in unsanctioned games in the

United States. Compl. ¶¶ 127, 129. Plaintiff argues that this “horizontal group boycott”

constitutes a per se violation of § 1. Id. ¶ 129; Pl. Opp., Dkt. 35 at 29. At the outset, the Court

is not convinced that USSF and the FIFA-affiliated regional confederations, national

associations, leagues, and teams are, in fact, competitors; the complaint summarily states that

“[e]ach Confederation and National Association is a separate economic actor with distinct

economic interests,” Compl. ¶ 29, but does not actually allege that they are competitors. 13

         More significantly, the complaint is devoid of factual allegations to support an inference

that Defendant entered into an agreement with other confederations, national associations,

leagues, or teams to do anything, including to comply with or to enforce the FIFA Policy. 14 For

example, the complaint makes no attempt to identify with which, if any, of the six regional

confederations, over two hundred national associations, and countless leagues and teams

Defendant allegedly conspired; instead, Plaintiff repeatedly refers simply to the alleged

conspiracy among “USSF, FIFA, and others.” See e.g., Compl. ¶¶ 1, 2, 5, 7, 9, 19, 24, 61, 64,




13
         Although Plaintiff’s opposition asserts that the “alleged co-conspirator Confederations, National
Associations, leagues, and teams [] do compete with each other,” it cites to no supporting factual allegations in the
complaint. Pl. Opp., Dkt. 35 at 30. Moreover, it alleges that the relevant market “in which USSF’s conduct has
unreasonably restrained competition” is the “market for International Soccer Game Events” in the United States,
Compl. ¶ 47, a market in which none of its alleged horizontal competitors appears to compete.
14
        The Court also notes that Plaintiff’s allegations of a horizontal agreement among USSF and “all of the
FIFA-affiliated Confederations, National Associations, leagues, and teams,” to comply with the FIFA Directive, Pl.
Opp., Dkt. 35 at 29-30, flies in the face of its allegation that Plaintiff had obtained approval from Ecuador’s
Regional Confederation, Ecuador’s National Association, and the participating teams’ league in advance of its
proposed May 5, 2019 game. Compl. ¶ 96.



                                                          16
          Case 1:19-cv-08359-VEC Document 47 Filed 07/20/20 Page 17 of 19




91, 101-02, 149. Such conclusory statements are insufficient to allege the existence of a

horizontal agreement. Iqbal, 556 U.S. at 681 (“the conclusory nature of respondent’s allegations

... disentitles them to the presumption of truth” on a Rule 12(b)(6) motion to dismiss); Cenedella,

348 F. Supp. 3d at 358-59 (dismissing plaintiff’s complaint as including “nothing more than

conclusory allegations … completely devoid of facts indicating who agreed with whom, to what,

and when,” and noting that it merely referred to “other unnamed co-conspirators, whom the

plaintiff [made] little effort to describe”). Plaintiff’s suggestion that the other confederations’,

associations’, leagues’, and teams’ admitted compliance with the FIFA Directive somehow

“culminates in the plausible allegation” that USSF, FIFA, and all of the confederations,

associations, leagues, and teams are engaged in “concerted action and agreements to restrict

entry into, and limit output of, the relevant market for international soccer game events in the

U.S.,” Pl. Opp., Dkt. 35 at 29, is wholly unsupported and unavailing. 15 See Integrated Sys. &

Power, Inc. v. Honeywell Int’l, Inc., 713 F. Supp. 2d 286, 290 (S.D.N.Y. 2010) (“While Plaintiff

repeatedly asserts that Defendant’s conduct constitutes a ‘horizontal conspiracy,’ and therefore is

a per se violation, this characterization is a legal conclusion that the Court does not accept as true

on a motion to dismiss.”).




15
         Plaintiff seemingly relies on FC Barcelona’s statement regarding Plaintiff’s proposed FC Barcelona-Girona
game to support the existence of an agreement. See Pl. Opp., Dkt. 35 at 29. After the FIFA Directive was issued,
FC Barcelona withdrew its commitment to participate in the game, explaining that it “was [] willing to play a La
Liga match in Miami . . . but acknowledge[d] that while there is no agreement between all parties, this project will
not succeed.” Compl. ¶ 93. The Court is not entirely clear in what way Plaintiff is relying on this statement. See Pl.
Opp., Dkt. 35 at 29. To the extent that Plaintiff is using this statement to demonstrate a vertical agreement between
USSF and FIFA, it is insufficient. This statement merely suggests that USSF declined to sanction a game that
would have been in violation of the FIFA Directive, which, as noted supra, without additional factual allegations,
does not suggest that USSF entered an unlawful agreement with FIFA. To the extent that Plaintiff is using FC
Barcelona’s statement to support the allegation of a horizontal agreement between USSF and “numerous co-
conspirator confederations, national associations, leagues, and teams,” Pl. Opp., Dkt. 35 at 28-29, it similarly fails.
Although FC Barcelona’s reference to “all parties” is admittedly vague, the statement seems to undermine Plaintiff’s
position by suggesting that there is, in fact, no “agreement” among the various confederations, national associations,
leagues, and teams.


                                                          17
         Case 1:19-cv-08359-VEC Document 47 Filed 07/20/20 Page 18 of 19




         Moreover, even assuming that USSF does directly compete with the FIFA-affiliated

regional confederations, national associations, leagues, and teams (which is far from intuitively

obvious), and assuming that each of these organizations similarly withholds a sanction for

proposed official international games in the United States in compliance with the FIFA directive,

in the absence of any factual allegations supporting an inference of an actual agreement to

restrict output, such conduct does not violate the Sherman Act. See Apple, 791 F. 3d at 318

(“[C]onduct resulting solely from competitors’ independent business decisions—and not from

any ‘agreement’— is not unlawful under § 1 of the Sherman Act, even if it is anticompetitive.”).

Plaintiff’s reliance on United States v. Apple is misplaced. In Apple, ample evidence existed to

establish a horizontal conspiracy among the publisher defendants. Apple, 791 F. 3d at 318

(“That the Publisher Defendants were in constant communication regarding their negotiations

with both Apple and Amazon can hardly be disputed. Indeed, Apple never seriously argues that

the Publisher Defendants were not acting in concert.”). Here, by contrast, Plaintiff’s complaint

alleges no facts to suggest that USSF “combined forces” with other regional confederations and

national associations or that they had a “conscious commitment to a common scheme designed to

achieve an unlawful objective.” 16 Id.; Monsanto Co., 465 U.S. at 764.

                                                CONCLUSION

         For the foregoing reasons, Defendant’s motion to compel arbitration is GRANTED as to

Plaintiff’s tort claim; litigation regarding Count II is stayed in the meantime. The parties must

provide joint quarterly updates on the status of the arbitration proceeding. The first such update



16
         Plaintiff’s failure to allege a horizontal agreement also dooms its hub-and-spoke conspiracy theory. Pl.
Opp., Dkt. 35 at 30. A hub-and-spoke conspiracy requires: (1) a hub; (2) entities that enter into vertical agreements
with the hub, known as the spokes; and (3) the connecting agreements among the horizontal competitors, known as
the rim of the wheel. Apple, Inc., 791 F. 3d at 314; In re Elec. Books Antitrust Litig., 859 F. Supp. 2d 671, 690
(S.D.N.Y. 2012). As noted, supra, Plaintiff fails to allege a vertical agreement between FIFA and USSF and fails to
allege anything approaching a rim to the asserted wheel.


                                                         18
         Case 1:19-cv-08359-VEC Document 47 Filed 07/20/20 Page 19 of 19




is due by November 1, 2020; thereafter, reports are due every three (3) months on the first

business day of the applicable month. Defendant’s motion to compel arbitration is DENIED as

to Plaintiff’s antitrust claim.

        Defendant’s motion to dismiss Plaintiff’s antitrust claim is GRANTED. Plaintiff’s

complaint is DISMISSED without prejudice. Plaintiff may file a motion for leave to amend

Count One of its complaint by September 1, 2020. If Plaintiff chooses to move for leave to

amend, Plaintiff must include a redlined version of its proposed amended complaint. If Plaintiff

chooses to pursue its claim for injunctive relief, its proposed amended complaint must allege

facts sufficient to support the exercise of personal jurisdiction over FIFA. Alternatively, Plaintiff

may choose to join FIFA to this action. If Plaintiff chooses not to move to amend, it must show

cause by September 1, 2020, why this entire case should not be dismissed without prejudice for

lack of subject matter jurisdiction.

        The clerk of court is respectfully directed to close the open motion at docket entry 32.



SO ORDERED.
                                                          ________________________
Date: July 20, 2020                                          VALERIE CAPRONI
      New York, New York                                   United States District Judge




                                                 19
